Citation Nr: 1508859	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  10-25 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to June 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Chicago, Illinois Department of Veteran Affairs (VA) Regional Office (RO).  The rating decision on appeal and subsequent statement of the case adjudicated several additional issues.  However, in the June 2010 substantive appeal, the Veteran limited his appeal to the matter of entitlement to TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service connected disabilities are diabetes mellitus (rated 20%), and complications including hypertension (10%), chronic diarrhea (10%), peripheral neuropathy of the right and left upper extremities (10%, each), peripheral neuropathy of the right and left lower extremities (10%, each), bilateral cataracts (0%), and erectile dysfunction (0%).  The combined rating is 60%.  [He has also been awarded special monthly compensation (SMC) for loss of use of a creative organ.]  As the disabilities all share a common etiology, they are considered a single disability with respect to the schedular requirements for TDIU in 38 C.F.R. § 4.16, and those requirements are met.  The record also shows the Veteran has a college education and was employed primarily in clerical work.  

The record shows that the Veteran receives his treatment for the service connected disabilities primarily from VA, and suggests that there may be extensive records that are outstanding.  The most recent records of the Veteran's VA treatment in the record are dated in April 2010 (almost 5 years ago).  [Even if treatment at this point is limited to medication, the Board observes that medication refills are generally not provided without periodic assessments of the disability.]  As records of VA evaluations and treatment for the service connected disabilities are likely to contain pertinent information, and are constructively of record, they must be secured.

Furthermore, diabetes and its complications, are known to be disabilities that are of a progressive nature.  Accordingly, it is likely that findings on the most recent VA examination to assess the status of the disabilities (in April 2010) do not reflect their current status (and a contemporaneous examination is necessary).  Furthermore, while the April 2010 VA examiner opined that the Veteran's disabilities do not affect his ability to perform work consistent with his experience and education, that opinion conflicts with the earlier opinion (by a September 2008 VA examiner) that the Veteran's cataracts, stool urgency, decreased sensation in hands, foot pain, and other symptoms associated with service connected disabilities interfere with activities consistent with his education and experience.  As the record does not suggest that the service connected disabilities improved in the interim, the opinions must be reconciled.   

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record complete copies of all records of evaluations and treatment the Veteran has received for his service connected disabilities since April 2010, to specifically include complete records of his VA treatment since April 2010.  He should be asked to identify any private providers of such evaluations and treatment, and to submit authorizations for VA to secure records of any private evaluations and treatment. 

2. After the development sought above is completed, the AOJ should arrange the veteran to be examined by an appropriate physician to assess the current severity of his diabetes and its complications.  If specialty examinations are deemed appropriate, they should be arranged; but he should specifically be afforded an ophthalmological examination to assess eye pathology/visual impairment due to diabetes.  

The examiner(s) should describe the manifestations, frequency, and severity of each of the service connected disabilities in detail, and comment on nature and severity of functional impairment associated with each (to include whether the disability is consistent with strenuous employment, non-sedentary employment, activities requiring fine motor skills or repetitive hand activities, activities requiring unimpaired vision, endurance/stamina, employment of a sedentary nature).  

The opinions provided should include rationale.

3. After the development ordered above is completed, the record should be forwarded to a VA vocational specialist for review and an advisory opinion regarding the types of employment consistent with the Veteran's education and occupational experience, if any, that remain feasible despite the manifestations and functional impairment associated with the Veteran's service connected disabilities found on the VA and noted in evaluation/treatment records and the types of employment that would be precluded by the service-connected disabilities.  

The rationale for the opinion must include rationale that cites to supporting factual data..

4. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before returning the record to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

